Citation Nr: 0711420	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for 
degenerative arthritis of multiple joints, currently 
evaluated as 20 percent disabling.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954, February 1961 to February 1964 and from 
February 1970 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, in pertinent part, continued a 20 
percent evaluation for degenerative changes, multiple joints.  
In an increased rating claim, a claimant is presumed to be 
seeking the maximum amount permitted.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that the veteran filed a notice of 
disagreement (NOD) in August 2003 to the July 2003 RO 
decision which also continued a 20 percent disability rating 
for service-connected diabetes mellitus and denied 
entitlement to individual unemployability.  However, the 
Board finds that the veteran initiated, but did not perfect, 
an appeal on these claims.  While the August 2004 Statement 
in Support of VA Form 9 stated that the veteran also 
disagreed with these issues, the actual VA Form 9 dated 
August 2004 and a report of contact dated September 2004, 
indicated that the only issue that the veteran wanted to 
appeal was his claim for an increased evaluation for 
arthritis.  Consequently, the Board cannot "take" 
jurisdiction over these claims, since the Board's 
jurisdiction requires a denial, followed by a notice of 
disagreement (NOD), and an appeal after a statement of the 
case (SOC).  38 C.F.R. § 20.302.


FINDINGS OF FACT

1.  The veteran has degenerative arthritis of the thoracic 
and lumbar spines, knees, hands, and wrists.

2.  The degenerative arthritis of the hands and wrists has 
been manifested by minimal limitation of motion, with no 
resulting functional limitations.


3.  The degenerative arthritis of the thoracic and lumbar 
spines has been manifested by slight limitation of motion, 
with complaints of pain, but no resulting functional 
limitations.

4.  The degenerative arthritis of the right knee has been 
manifested by slight limitation of motion, with resulting 
functional limitations. 

5.  The degenerative arthritis of the left knee has been 
manifested by slight limitation of motion, with resulting 
functional limitations. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating higher than 20 
percent for degenerative arthritis of bilateral hands and 
wrists have not been met.  38 U.S.C.A. §§ 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5215, 5216-5230 
(2002, 2006). 

2.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the thoracic and lumbar spines have 
been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5242, 5292 (2002, 2003, 2006).

3.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee have been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).

4.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the every 
piece of evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
each claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The pertinent medical evidence in this case is as follows.

The June 2003 VA examination report indicates that the 
veteran has a history of osteoarthritis of the spine, knees, 
and hands.  At the examination, the veteran states that he 
really has little or no discomfort in either knee.  He 
ambulates satisfactorily without falls.  No trauma to the 
knees or spine.  He denies low back pain, and denies any 
problems with his hands.

The examiner who conducted the June 2003 VA examination 
indicated that the veteran had degenerative joint disease of 
both hands, by history.  The examiner reported no active 
symptoms.  The examiner found no symptoms of lumbar spine or 
hand condition.  

The July 2004 VA examination report indicates that the 
veteran reports that his condition has worsened.  At the 
examination, the veteran reported that he was diagnosed with 
degenerative arthritis while he was in the military.  The 
examiner explained that the VA examination in July 1986 shows 
mild degenerative arthritis of the hand, which included 
arthritis of the PIP joint, lumbar spine, hips and knee.  At 
the July 2004 VA examination, the veteran reported that he 
has been having pain in the hands, knees, and lower back 
area.  He denied injury, swelling, heat, or redness or 
instability of those joints.  The veteran described mild 
stiffness of the small joint of the hand and in the knees.  
The veteran explained that the stiffness can be relieved by 
stretching out exercises.  There is no history of surgery to 
those joints, and there is no giving out or locking episodes 
in the knee joints.  He reported that the pain in these 
joints can worsen by sitting too long; however, he reported 
that the pain is relieved by moving around.  The veteran 
reported that he was able to walk two miles in one and a half 
hours.  Due to the pain in the knee and back, he now has to 
walk at a slower pace.  There are no reported episodes of 
flare-ups.  The veteran reported that he was never required 
to use crutches, a brace, or a cane.  The veteran reported 
taking Tylenol at night for pain relief during sleeping time.  
In addition, the veteran denied bowel or bladder dysfunction 
from lower back pain.  He reported no radiating pain from 
back to the bilateral feet.

The examiner who conducted the July 2004 VA examination 
reported that after examining the veteran's hands that there 
was no redness, swelling, or tenderness on the bilateral 
small joints and wrists.  Range of movement was 0 to 60 
degrees dorsiflexion bilaterally, palmar flexion was 0 to 60 
degree bilaterally, and radial deviation and ulnar deviation 
were 0 to 30 bilaterally, actively and passively.  The 
examiner found that there is no difficulty or weakness with 
repeated motion.

The July 2004 VA examination report shows some limitation of 
motion in knee joints.  The examiner reported no swelling, no 
redness, or tenderness upon examination of the knee joints.  
The examiner reported good strength.  Range of motion testing 
revealed flexion was 0 to 100 degrees on the right side 
(knee) and 0 to 110 degrees on the left side (knee), actively 
and passively.  The examiner indicated that there was no 
weakness or fatigability with repetitive movement.  The 
examiner opined that the knee joints seemed to be normal.  
The examiner noted no instability.  In addition, Drawer sign 
was negative, and McMurray's sign was negative.

The examiner who conducted the July 2004 examination found 
almost normal range of motion in the lumbar spine.  Range of 
motion testing indicated that flexion was 0 to 90 degrees 
actively, passively, repeatedly.  Extension was 0 to 25 
degrees.  Lateral flexion was found to be 0 to 25 degrees 
bilaterally, actively and passively.  Bilateral leg raise was 
negative.  The examiner found no pain or tenderness on the 
lower lumbar spine area.  There was no fatigability or 
weakness with repetitive movements.  The examiner indicated 
mild pain with extension on the lower lumbar spine.

The veteran was diagnosed with degenerative arthritis of the 
hands, bilateral knee, and lower lumbar spine.  X-rays 
performed in conjunction with the July 2004 examination 
indicated degenerative changes in the lower thoracic spine 
and in the lumbar spine.  In addition, x-rays of the spine 
revealed some disc space narrowing at the level of L5 and S1.  
The results of x-rays of the hands, wrists, and knees show 
arthritic changes.  

I. Disability evaluations generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 38 
C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  See 38 C.F.R. § 
4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II. Degenerative joint disease multiple joints

The veteran is seeking an increased disability rating for his 
service-connected degenerative changes, multiple joints, 
which is currently evaluated as 20 percent disabling.  He 
essentially contends that the symptomatology associated with 
his multiple joint pain is more severe than is contemplated 
by the currently assigned rating.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case," and one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In other words, 
diagnostic codes are chosen based on the diagnosed disability 
and the symptomatology manifested.  In all cases, regardless 
of the situation in which the disability was incurred, the 
Board examines all potentially relevant diagnostic codes to 
afford the veteran the highest possible rating for his 
disability.  

The veteran's service-connected condition is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

In the absence of limitation of motion, with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling. Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on x-ray 
findings, above, will not be combined with ratings based on 
limitation of motion and that the 20 percent and 10 percent 
ratings based on x-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

For the purpose of rating disability from arthritis, the 
cervical vertebrae, the dorsal (thoracic) vertebrae, and the 
lumbar vertebrae are considered groups of minor joints, 
ratable on a parity with major joints. 38 C.F.R. § 4.45.

Diagnostic Code 5003 itself does not provide a rating higher 
than 20 percent.  In light of the fact that the medical 
evidence of record indicates that the veteran's various 
joints are rated under Diagnostic Code 5003 for multiple 
arthritis of the lumbar spine, knees, and both hands, the 
Board must review the medical evidence of record in order to 
determine the extent of limitation of motion in each joint to 
determine whether a separate compensable rating is 
appropriate under the diagnostic codes for the specific joint 
or joints involved.  The Board must also review whether a 
separate 10 percent disability rating is warranted pursuant 
to Diagnostic Code 5003.  The Board notes that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent rating is for application for each such major 
joint affected by limitation of motion.  Id.  Consequently, 
the Board will review each joint or joints separately to 
determine whether there is compensable limitation of motion 
under the relevant diagnostic codes or noncompensable 
limitation of motion to warrant a 10 percent rating in 
accordance with Diagnostic Code 5003.   
 
a. Bilateral hands and wrists

To reemphasize, the current 20 percent rating contemplates x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations and an absence of limitation of motion.  As 
summarized below, the Board finds that this 20 percent rating 
adequately compensates the veteran for the arthritis present 
in his bilateral hands and wrists, since these conditions 
result in minimal, if any, limitation of motion, and no 
ascertainable functional limitations.  

Normal range of wrist motion is defined as follows: from 0 
degrees to 70 degrees of dorsiflexion (extension); from 0 
degrees to 80 degrees of palmar flexion; from 0 degrees to 20 
degrees of radial deviation; and, from 0 degrees to 45 
degrees of ulnar deviation.  38 C.F.R. § 4.71, Plate I.

Here, the examiner who conducted the July 2004 VA examination 
reported that there was no redness, swelling, or tenderness 
on the bilateral small joints and wrists.  Range of movement 
was 0 to 60 degrees dorsiflexion bilaterally, palmar flexion 
was 0 to 60 degrees bilaterally, and radial deviation and 
ulnar deviation were 0 to 30 bilaterally, actively and 
passively.  The examiner found that there is no difficulty or 
weakness with repeated motion.

The medical evidence of record clearly does not document 
bilateral wrist motion limited to a degree warranting 
assignment of a compensable rating pursuant to DC 5215.  
Under DC 5215, limitation of motion of the wrist (major or 
minor) is rated as 10 percent disabling when palmar flexion 
is limited in line with the forearm, or when dorsiflexion is 
less than 15 degrees.  DC 5215 does not provide for a rating 
in excess of 10 percent.  

The veteran also has arthritis of the hands, involving the 
small hand joints.  The medical evidence of record clearly 
does not document any limitations of motion to a degree 
warranting assignment of a compensable rating under any 
pertinent code. During the pendency of this appeal, VA issued 
new regulations for evaluating ankylosis or limitation of 
motion of single or multiple digits of one hand under 38 
C.F.R. § 4.71a, which became effective August 26, 2002.  See 
67 Fed. Reg. 48784-48787 (July 26, 2002).  However, the 
medical evidence does not establish any limitation of finger 
motion, and none of the joints of the hand/fingers are 
ankylosed (frozen).  38 C.F.R. § 4.71a, DCs 5216-5230 (2002, 
2006).

Admittedly, range of motion testing does indicate that the 
veteran experiences very minimal limitation of motion of the 
wrist joints.  While the June 2003 VA examination reports 
indicates no symptomatology related to the hand and wrists, 
the July 2004 VA examination report indicates that 
dorsiflexion was to 60 degrees bilaterally while normal 
dorsiflexion is to 70 degrees, and the 2004 VA examination 
report also indicates that palmar flexion was to 60 degrees 
bilaterally while normal palmar flexion is to 80 degrees.  
Radial deviation and ulnar deviation were 0 to 30 bilaterally 
while normal range of motion is  0 degrees to 20 degrees of 
radial deviation; and, from 0 degrees to 45 degrees of ulnar 
deviation.  

This does not, however, warrant a separate rating.  The fact 
is that these limitations have resulted in no functional 
effects.  The June 2003 VA examination indicates that there 
was no symptomatology associated with the veteran's bilateral 
wrist and hand arthritis.  However, the July 2004 examination 
indicates that the veteran asserted that he was experiencing 
bilateral pain and stiffness in his hand joints.  The veteran 
denied and the examination did not show injury, swelling, 
heat, redness, or instability of those joints.  The examiner 
indicated that there was no difficulty or weakness with 
repetitive motion.  While the Board is required to consider 
the effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In light of the fact that the Board is separating out the 
symptoms of the spine and knees (as discussed in more detail 
below), the end result of that action is that the current 20 
percent rating will remain in effect and cover the symptoms 
due to the hands and wrists.  The rating is still warranted 
since there is arthritis of more than two major joints 
(wrists and groups of small finger joints rated as a major 
joint).  

The Board notes that no other symptoms referable to the hand 
and wrist joints are clinically shown.  Thus, a higher or 
separate rating is not warranted.  See 38 C.F.R. § 4.71a, 
Codes 5214-5230 (2006).  

b. Lumbar Spine

To reemphasize, the current 20 percent rating contemplates x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations and an absence of limitation of motion.  As far 
as the veteran's lumbar spine disorder, the Board finds that 
the evidence of record indicates that the veteran has slight 
limitation of motion in the lumbar spine, with complaints of 
pain.  Therefore, a separate 10 percent evaluation is 
warranted, and the symptoms of this condition will no longer 
be evaluated within the currently assigned 20 percent rating 
under Diagnostic Code 5003. 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R.  
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC  
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for other disabilities of the thoracolumbar spine at 
any time on or after September 26, 2003.  The effective date 
of any rating assigned under the revised schedular criteria 
may not be earlier than the effective date of that change; 
the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The August 2004 statement of the case (SOC) 
considered the old and new criteria for rating general 
diseases of the lumbar spine.  The old and the new rating 
criteria were provided to the veteran and his representative 
in the August 2004 statement of the case (SOC).  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 40 
percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or if there is 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  A 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less; or if there is favorable ankylosis of the 
entire thoracolumbar spine.  And, a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  ("Unfavorable ankylosis" is defined, in 
pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension".  See 
id., Note (5).  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it  
radiates), stiffness, or aching in the affected area of the  
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports a separate 10 percent 
disability rating under the "old" or the "new" criteria 
for limitation of motion of the lumbar spine.  Consequently, 
because the veteran is entitled to a 10 evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) or Code 
5242 (2006), a separate disability rating under Diagnostic 
Code 5003 is not warranted.  See 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided]. 

First, the Board acknowledges that the veteran has 
experienced some limitation of motion in the lumbar spine.  
Range of motion findings from the July 2004 VA examination 
report included flexion 0 to 90 degrees actively and 
passively.  The examiner noted mild pain with extension 0 to 
25 degrees.  Lateral flexion was 0 to 25 degrees bilaterally.  
The Board notes that the June 2003 VA examination report did 
not includes ranges of motion for the lumbar spine.

Considering these findings, the Board concludes that the 
veteran does have slight  limitation of motion pursuant to 
Diagnostic Code 5292.  The words "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Although the criteria under Diagnostic Code 5292 are less 
defined and numerical ranges of motion were not provided in 
the prior rating criteria, guidance can be obtained from the 
amended regulations.  In adopting specific ranges of motion 
to define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary  
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  

Therefore, even though pre-2003 regulations did not define 
normal range of motion for the spine, the current definition 
is based on medical guidelines in existence since 1984.  
There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  When doing so in this case, it is clear that the 
veteran has slight limitations after considering all 
reasonable doubt in favor of the veteran.  The Board notes 
that the veteran's forward flexion at the July 2004 
examination was zero to 90 degrees while normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees.  In 
addition, lateral flexion was to 25 degrees bilaterally while 
normal lateral flexion is normally zero to 30 degrees.  
Further, extension was zero to 25 degrees while normal 
extension is zero to 30 degrees.  Consequently, the Board 
finds that the veteran experiences no more than slight 
limitations.  While limitation of motion testing did reveal a 
5 degree limitation on extension and a 5 degree limitation on 
lateral flexion bilaterally, the examiner found that the 
veteran's overall muscoskeletal examination was normal and 
found no functional limitations related to his lumbar spine 
disorder.  Therefore, a higher rating is not warranted.  
Accordingly, the Board finds that 10 percent disability, but 
no higher, is warranted under the old criteria.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).

Finally, with respect to current Diagnostic Code 5242 
(pertaining to degenerative arthritis of the lumbar spine), 
the Board finds that the veteran's limitation of motion 
continues to warrant a 10 percent rating, but no more.  As 
noted above, a 10 percent rating is warranted if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees.  The ranges of 
motion for flexion, extension, and lateral flexion from the 
2004 VA examination report totaled 165 degrees.  The examiner 
did not measure rotation.  However, normal range of motion 
for rotation is to 30 degrees bilaterally.  Assuming the 
veteran has normal range of motion for rotation, the combined 
range of motion would equal 225 degrees, meeting the criteria 
for a 10 percent rating.  If he has any limitations 
whatsoever with rotation, the combined range of motion would 
be less, but still fall within these parameters.  Therefore, 
resolving any doubt in his favor, since the examiner failed 
to measure rotation, the Board concludes he continues to meet 
the criteria for a 10 percent rating.  A higher rating cannot 
be assigned because forward flexion of the thoracolumbar 
spine is to 90 degrees and combined range of motion of the 
thoracolumbar spine is far greater than 120 degrees, even 
with the measurements that were provided.  In addition, there 
is no evidence of mucle spasm, abnormal gait or abnormal 
spine contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Consequently, a rating in excess of 10 
percent is not warranted under the new criteria.

The Board notes that the criteria under the General Rating 
Formula for Diseases and Injuries of the Spine are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine.  Accordingly, at most, the 
veteran would be entitled to a 10 percent disability rating 
under the general criteria.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  This evaluation includes functional 
disability due to pain under the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  In this instance, the examinations of 
record did not indicate fatigability or weakness with 
repetitive movements.  While the June 2003 VA examination 
failed to reveal any symptomatology related to his lumbar 
spine condition, the July 2004 VA examination revealed only 
pain on motion.  

The July 2004 VA examination indicated that the veteran was 
experiencing pain in the low back area which has caused him 
to walk at a slower pace.  However, the veteran reported he 
experiences no episodes of flare-ups, and that he has never 
been required to use crutches, a brace or a cane.  The 
veteran denied bowel or bladder dysfunction from lower back 
pain.  He also reported that he has no radiating pain from 
back to bilateral feet.  The examination indicated that the 
veteran could take off his shoes, socks, and clothes without 
any assistance.  The examiner also reported that he is able 
to squat down without assistance.  The veteran could get onto 
the examining table by holding his hand on the table to 
assist his knees to step on.  The examiner opined that the 
overall examination appeared to be normal except for 
difficulty in step up knee joint on stairs.    

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  As the veteran will be awarded a 10 percent 
rating for limitation of motion of the lumbar spine pursuant 
to this decision, no additional compensation is appropriate 
because a 10 percent disability rating adequately compensates 
the veteran for any functional limitations that he 
experiences due to his lumbar spine disorder.

The Board has reviewed whether the medical evidence of record 
warrants a separate compensable disability rating under the 
"old" and "new" Diagnostic Codes for rating spine 
disorders.  Since the findings on the exams do not include 
any symptomatology other than pain and limitation of motion, 
Diagnostic Codes 5285-5291 and 5293-5295 are not for 
application under the "old" criteria, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2002 and 2003), and Diagnostic 
Codes 5235-5243 are not for application under the "new" 
criteria, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  While the July 2004 examination report indicates the 
onset of degenerative disc disease with x-ray results 
indicating narrowing at the L5 and S1 vertebra, this disorder 
has not been related to the veteran's service-connected back 
disorder and, thus, does not warrant a disability rating for 
symptomatology associated with degenerative disc disease.    

In light of all applicable evidence, the veteran would be 
entitled to a 10 percent rating for slight limitation of 
motion (Diagnostic Code 5292) under the "old" criteria.  
Under the new general criteria, the veteran would continue to 
be entitled to a disability rating of 10 percent (Diagnostic 
Code 5242).  Accordingly, resolving any reasonable doubt in 
the veteran's favor, the Board finds that he met the 
requirements for a 10 percent schedular rating, but no 
higher.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5242 
(2002, 2003, 2006)    

c. Bilateral knees 

To reemphasize, the current 20 percent rating contemplates x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations and an absence of limitation of motion.  As far 
as the veteran's bilateral knee disorder, the Board finds 
that the evidence of record indicates that the veteran has 
slight limitation of motion in each knee, resulting in mild 
functional limitations. Therefore, a separate 10 percent 
evaluation is warranted for each knee, and the symptoms of 
this condition will no longer be evaluated within the 
currently assigned 20 percent rating under Diagnostic Code 
5003. 

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261 (2006).  

Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).  

The medical evidence of record does not document left or 
right knee motion limited to a degree warranting assignment 
of a compensable rating pursuant to Diagnostic Code 5260 or 
5261.  In order to be eligible for a compensable evaluation, 
the veteran's flexion would need to be limited to 45 degrees 
or his extension limited to 10 degrees.  Neither has been 
shown on the VA examinations of record.  The June 2003 VA 
examination report did not indicate any limitation of motion 
in the veteran's knee joints.  The July 2004 VA examination 
report shows some noncompensable limitation of motion in both 
knees.  The examiner reported that range of motion testing 
revealed flexion was 0 to 100 degrees on the right side 
(knee) and 0 to 110 degrees on the left side (knee), actively 
and passively.  In light of the fact that flexion was not 
limited to 45 degrees and extension was normal, a compensable 
disability rating is not warranted under Diagnostic Code 5260 
or 5261.     

As noted above, a rating for arthritis can also be assigned 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 and 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006), 
which indicate that painful motion with joint or 
periarticular pathology is entitled to at least the minimum 
compensable rating for the joint.  See also VAOPGCPREC 9-98, 
footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Thus, it is the Board's judgment that the disability 
picture more nearly approximates the pain on motion required 
for a 10 percent rating, and, hence, a 10 percent rating is 
warranted for degenerative joint disease of the left and 
right knees respectively.  38 C.F.R. § 4.7.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40,  
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the  
veteran's knee joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).     

The Board has considered the veteran's complaints of pain and 
stiffness at the July 2004 VA examination.  While the June 
2003 VA examination noted no symptoms referable to the knee 
joints, the Board notes that the July 2004 examination 
indicated only mild functional limitations due to knee pain.  
The July 2004 VA examination indicated that the veteran was 
experiencing bilateral knee pain which has caused him to walk 
at a slower pace.  However, the veteran reported he 
experiences no episodes of flare-ups, and that he has never 
been required to use crutches, a brace or a cane.  He also 
reported that he has no radiating pain from back to bilateral 
feet.  The examination indicated that the veteran could take 
off his shoes, socks, and clothes without any assistance.  
The examiner also reported that he is able to squat down 
without assistance.  The veteran could get onto the examining 
table by holding his hand on the table to assist his knees to 
step on.  The examiner opined that the overall examination 
appeared to be normal except for difficulty in step up knee 
joint on stairs.    

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  As the veteran will be awarded a 10 percent 
rating for the left and right knee joints due to limitation 
of motion caused by arthritis, no additional compensation is 
appropriate.  The 10 percent disability rating adequately 
compensates the veteran for any functional limitations that 
he experiences due to his bilateral knee disorder.

This does not end the inquiry in this case.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  If a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a 
separate rating must be based upon additional disability.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  Because the evidence 
of record does not indicate instability in either knee, a 
separate rating for instability and arthritis is not 
warranted pursuant to Diagnostic Code 5257 for right or left 
knee joint instability.  38 C.F.R. § 4.71a, Code 5257 (2006).  

The Board notes that no other symptoms referable to the right 
and left knee are clinically shown.  Thus, a higher or 
separate rating is not warranted.  See 38 C.F.R. § 4.71a, 
Codes 5256-5263 (2006).  

Without any findings of limitation of motion to a degree 
warranting a higher rating under the applicable knee codes, a 
10 percent rating pursuant to Diagnostic Code 5003 is 
warranted for each knee joint.  Accordingly, resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
he met the requirements for 10 percent schedular ratings for 
each knee joint, but no higher, for bilateral degenerative 
arthritis.   

III.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

The letter dated July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in August 2004.  While the 
July 2004 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence for 
the following reasons.  First, the July 2004 letter informed 
the veteran that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The July 2004 
letter advised the veteran that VA is responsible for getting 
relevant evidence from any Federal agency, including medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The July 2004 letter 
also advised him that VA will make reasonable efforts to 
obtain relevant records not held by a Federal agency, 
including records from State or local governments, private 
doctors and hospitals, or current or former employees.  
However, he was advised that he must give VA enough 
information about these records so that they can request them 
from the agency or person that has them.  In addition, the 
July 2004 letter informed the veteran that it was his 
responsibility to make sure that VA receives all requested 
records that aren't in the possession of a Federal department 
or agency.  Moreover, there is no allegation by the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claims.

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service records and VA medical 
treatment records have been obtained to the extent requested 
and available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim, as defined by law.  
The veteran was accorded VA examinations in June 2003 and 
July 2004.  38 C.F.R. § 3.159(c)(4).  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The 
veteran has not reported receiving any recent treatment 
specifically related to his claim, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2004 
VA examination report is thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  













	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating higher than 20 percent for 
degenerative arthritis of the bilateral hands and wrists is 
denied.
	
Entitlement to a separate 10 percent disability rating for 
degenerative arthritis of the thoracic and lumbar spines is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

Entitlement to a separate 10 percent disability rating for 
degenerative arthritis of the right knee is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.

Entitlement to a separate 10 percent disability rating for 
degenerative arthritis of the left knee is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


